Citation Nr: 1111763	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for calluses of the right foot with plantar warts.

3.  Entitlement to an increased (compensable) rating for calluses of the left foot with plantar warts.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO continued a 30 percent rating for PTSD and a 0 percent (noncompensable) rating for calluses of the feet with plantar warts.  In January 2007, the Veteran filed a notice of disagreement (NOD) with the continued rating for PTSD.  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2007.

With respect to the continued noncompensable rating for calluses of the feet with plantar warts, the Veteran filed a NOD in September 2007.  A SOC was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

As noted above, the RO originally adjudicated the Veteran's right and left foot claims as a bilateral foot disability and continued a single noncompensable rating for bilateral calluses of the feet with plantar warts.  However, for the reasons expressed below, the Board has recharacterized the appeal pertinent to the claim for a higher rating for calluses of the feet with plantar warts as encompassing consideration of each foot, as reflected on the title page.

In September 2008, the Veteran's representative submitted an additional lay statement directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Pertinent to the July 2006 claim for increase, the Veteran's psychiatric symptoms have primarily included depressed mood, irritability, nightmares, flashbacks, sleep 
disturbance, some anxiety, and social isolation; overall, these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  Pertinent to the July 2006 claim for increase, the Veteran's right foot disability has been manifested by calluses of the foot with plantar warts that are painful on examination.  

4.  Pertinent to the July 2006 claim for increase, the Veteran's left foot disability has been manifested by calluses of the foot with plantar warts that are painful on examination.  

5.  At no point pertinent to this appeal has any disability under consideration been shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a 10 percent rating for calluses of the right foot with plantar warts, from July 20, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, .31, 4.118, Diagnostic Codes 7819, 7804 (2010).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of a 10 percent rating for calluses of the left foot with plantar warts, from July 20, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, .31, 4.118, Diagnostic Codes 7819, 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, this letter meet the content of notice requirements of Pelegrini and Dingess/Hartman, as well as the VCAA's timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of various QTC examinations.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  PTSD

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted at any point pertinent to the July 2006 claim for increase.

The relevant medical evidence describing the severity of the Veteran's service-connected PTSD during the period on appeal includes VA outpatient treatment records through April 2008.  In September 2005, the Veteran endorsed symptoms such as nightmares, depression, anxiety, irritability, recurrent intrusive thoughts, hypervigilance, insomnia, and exaggerated startle response.  These same symptoms were noted in December 2005.  It was reported that he was sleeping well with medication. In April 2006, it was noted that there was no evidence of psychotic symptoms, and the Veteran denied current suicidal or homicidal ideation.  His mood was described as eurhythmic and insight and judgment were unimpaired.   In August 2007, it was noted that the Veteran continued to have chronic PTSD symptoms, including nightmares, flashbacks, depressed mood, hypervigilance, memory problems, and panic attacks.  

The Veteran was also afforded a QTC psychiatric examination in September 2006.  At that time, the Veteran reported that his symptoms were not getting better or worse.  He described difficulty sleeping, nightmares 2 times per month, and spontaneous flashbacks.  He indicated that he needed psychotropic medication for sleeping.  Other symptoms noted included irritability, exaggerated startle response, and difficulty concentrating.  While the Veteran reported suicidal thoughts, he indicated that these were due to other medical problems with his kidney and that he never tried to harm himself.  He indicated that he stopped working in 2004 when he developed kidney problems.  The Veteran also reported an extensive history of alcohol dependency, but that he had been sober since 1990.   With respect to family relationships, the Veteran reported that he divorced his first wife after almost 30 years of marriage in 2004, and he had two grown children from his first marriage.  He married again in 2005.  He indicated that he spend his days at home performing chores and television.  

On mental status examination, the Veteran maintained eye contact and there were no psychomotor abnormalities.  The Veteran's speech and thought processes were described as goal-directed.  He was oriented in all spheres, and memory function was good.  The Veteran was not homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Insight and judgment were good, while mood and affect were eurthymic.  The examiner determined that the impairment stemming from the Veteran's PTSD was mild, and that the Veteran was capable of working from a mental health point of view.  A GAF score of 65 was assigned.  

The record also contains a statement from the Veteran's wife.  She noted that the Veteran jumped in his sleep, talked to himself, that he thought that he was still in the war at times. She also indicated that she helped him dress and bathe.

The aforementioned medical evidence reflects that, pertinent to the July 2006 claim for increase, the Veteran's psychiatric symptoms have primarily included depressed mood, irritability, nightmares, flashbacks, sleep disturbance, some anxiety, and social isolation, which have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 
30 percent disability rating.

At no point has the Veteran's PTSD met the criteria for at least the next higher, 50 percent, rating.  As noted above, under the General Rating Formula, the 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, the objective medical evidence does not show such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or impaired judgment that are characteristic of the 50 percent rating.

Although the QTC examiner noted that the Veteran had thoughts of suicide, these thoughts were attributed to his other medical disabilities-namely involving his severe kidney problems, and not to his psychiatric disability.  Moreover, while panic attacks were occasionally noted in VA outpatient treatment records, panic attacks were noted on a regular basis, nor were they mentioned during the QTC full psychiatric examination.  Therefore, the Board finds that the evidence does not establish panic attacks more than once a week.

The Veteran has had some documented symptoms of difficulty in establishing and maintaining effective social relationships in that he divorced his first wife and generally avoided crowds and social events.  Although he has shown difficulty in establishing social relationships and some social isolation (and would also, presumably, have difficulty in establishing work relationships), the competent medical evidence reflects that he appears to have a good relationship with his family, including his second wife and children.   The QTC examiner also determined that the Veteran's PTSD was of mild severity, and while his symptoms affected his functioning to some degree, he was able to work from a mental health standpoint.  While the Veteran is not currently working, this was attributed to his kidney disability.

The Board also finds that the assigned GAF score of 65, alone, does not provide a basis for assignment of any higher rating for the Veteran's service-connected PTSD.  Under the DSM-IV, GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.   Accordingly, the GAF score of 65 clearly reflects even less impairment than that contemplated in the current 30 percent rating; hence, this score provides no basis for an increased rating.  

Under the circumstances of this case, the Board finds that, pertinent to the current claim for increase, the Veteran's PTSD symptomatology has more nearly approximated the criteria for the 30 percent rather than 50 percent rating.  See 38 
C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.

As a final point, it is noted that, in analyzing this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

B. Calluses of the Feet with Plantar Warts

The Veteran's bilateral calluses of the feet with plantar warts have been rated as noncompensably disabling under Diagnostic Code 7819 since March 1990.  The Veteran filed the current claim for increase in July 2006.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Diagnostic Code 7819 provides that benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars or impairment of function (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  As the Veteran's service-connected disability involves his feet, it clearly has not resulted in disfigurement of the head, face, or neck and thus Diagnostic Code 7800 is not for application.  

At the outset, the Board notes that the criteria for rating scars have recently changed; however, the changes are only applicable to claims filed on or after the effective date of the regulation change, October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  As the present claim was filed before that date, the changes are not applicable.

Under Diagnostic Code 7804, only a 10 percent rating is assignable for a superficial scar that is painful on examination.  A rating in excess of 10 percent could be awarded for a scar that is deep or causes limitation of motion, and is of a certain size; or if the scar is rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805.  

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion, warrant a 10 percent evaluation where the area or areas exceeds 6 square inches (39 sq. cm.); a 20 percent rating is assignable when the area of the scar exceeds 12 square inches (77 sq. cm.), and even higher ratings are assignable for scars shown to affect a greater area.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating may be assigned for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id.  Scars may also be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Considering this evidence in light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent, but no higher, rating for each foot for calluses with plantar warts is warranted from the date of the July 2006 claim for increase.

VA outpatient treatment records track the Veteran's complaints and treatment of his bilateral foot disability.  In September 2005, the Veteran complained of fungal infections along both feet and nails, as well as painful calluses.  On examination, there was a moccasin distribution of dryness and scaling consistent with tinea pedis.  There was also evidence of onychomycosis.  Hallux valgus deformity and hammer toes 2-5 along the right foot were also noted.  A treatment plan of lamisil cream and shoes inserts was noted.  In March 2006, calluses and tinea pedis of the feet were noted.  It was indicated that these problems responded to lamisil and shoe inserts.

The Veteran was also afforded a QTC examination of his feet in September 2006.  On examination, the Veteran described constant symptoms of itching, shedding, and crusting.  The skin disease did not involve any areas that were exposed to the sun.  The examiner noted that the Veteran had not received any treatment for the skin condition over the previous 12 months.  He had his calluses debrided and shaved as needed.  Functional impairment was noted to include pain with walking.

Visual examination of the skin of the feet revealed no scarring.  There were plantar warts with calluses on both feet with central dimpling on the heels and over the first toe metatarsal phalangeal joints bilaterally, and on the right first metatarsal phalangeal joint.  The skin condition involved exfoliation and crusting.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The skin lesion was 0 percent exposed area of the skin, and less than 1 percent of skin of the whole body.  The examiner also noted that the skin lesion was not associated with any systemic disease, and that it did not manifest in connection with a nervous condition.  The examiner concluded by diagnosing the Veteran with calluses of the feet and plantar warts.

In a September 2008 statement, the Veteran's wife indicated that he had been suffering from foot problems since service.  She noted that his feet peeled and had sores.  

In light of the Veteran's description of his calluses and plantar warts of both feet as tender and painful, and the finding of functional impairment of foot pain with walking by the September 2006 VA examiner, the Board finds that, resolving all reasonable doubt in the Veteran's favor, a rating of 10 percent for each foot is warranted for the Veteran's calluses of the feet with plantar warts as analogous to scars painful on examination under Diagnostic Code 7804.  

However, the Board finds that a rating in excess of 10 percent for either foot is not warranted.  The pertinent evidence reveals that the Veteran's calluses and plantar warts of the feet are superficial and are not deep, do not cover more than 144 square inches, are stable, and have not resulted in limitation of motion.  The medical evidence shows superficial scarring on no exposed body surface, covering less than one percent of the entire body surface and resulting in some minimal limitation of function of the feet due to pain at times.  None of these symptoms would warrant more than a 10 percent rating under Diagnostic Codes 7801, 7802, or 7803, 7804 or 7805.

The Board has also considered the applicability of other diagnostic codes for rating the right and left foot disabilities.  In doing so, the Board notes that Diagnostic Code 7819 does not provide for evaluation under Diagnostic Code 7806.  However, as a rating under this code was addressed by the RO in the January 2008 SOC, the Board has considered whether, in the alternative, the Veteran is entitled to a higher rating under this Diagnostic Code.  Under Diagnostic Code 7806, a next-higher, 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   However, as the calluses and plantar warts involved less than 1 percent of the entire body, and have not been shown to require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during any past 12-month period, a higher rating under Diagnostic Code 7806 is not warranted.

The Board has also considered, alternatively, the criteria of Diagnostic Code 5284 for rating residuals of foot injury.  Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate disability, a 20 percent rating requires moderately severe disability, and a 30 percent rating requires severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  Here, the Veteran's service-connected right and left foot disabilities have been manifested primarily by recurring painful callus formations of the feet and plantar warts that interfere with prolonged standing or walking and requires periodic debridement and treatment with creams or inserts.  Although the number of calluses and/or plantar warts has varied at times, the overall disability of the feet related to the calluses and warts has remained no more than moderately disabling under Diagnostic Code 5284.  While the Veteran has described pain with walking and standing, this does not in the Board's judgment demonstrate more than moderate functional impairment of the feet, and there is no evidence suggesting that the calluses and plantar warts of the feet produce symptoms that meet or approximate what may be described as moderately severe functional impairment of the right foot.  Thus, a rating in excess of 10 percent under Diagnostic Code 5284 for either foot is also not warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include on flare-ups or with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  As the disability at issue, calluses and plantar warts, does not involve a joint, it would appear that the cited regulations and DeLuca are not applicable.  In any event, the Veteran's complaints of pain have been taken into consideration, but the medical evidence does not show functional impairment of the foot due to pain or flare-ups of pain, supported by objective findings, to a degree that would support a finding of more than overall moderate disability.  See 38 C.F.R. § 4.40.  

No other potentially applicable diagnostic code provides a basis for a rating greater than 10 percent for either foot.  Although ratings in excess of 10 percent are assignable for acquired flat foot, acquired claw foot and malunion of tarsal or metatarsal bones, as the Veteran's right and left foot disabilities are not shown to involve any of the above, Diagnostic Code 5276, 5278 and 528l, respectively, are not applicable.  See 38 C.F.R. § 4.71a.  The right and left foot disabilities also are not shown to involve any other factor that would warrant evaluation under any other provision(s) of VA's rating schedule.

C.  All Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point have any of the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the January 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 10 percent rating, each, for calluses of the right and left feet with plantar warts, the preponderance of the evidence is against assignment of any higher rating for either disability or for the Veteran's PTSD (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for PTSD is denied.

A 10 percent rating for calluses of the right foot with plantar warts, from July 20, 2006, is granted, subject to the legal authority governing the payment of compensation benefits.

A 10 percent rating for calluses of the left foot with plantar warts, from July 20, 2006, is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


